DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 3,907,336 to Siegmund.  
Siegmund discloses a system for detecting a leak in a duct comprising a sheath (4) covering a duct section (2), the sheath being attached to a boundary portion of the duct section and forming an inner space (5) between the outer surface of the duct section and the sheath.  Fig. 4 best illustrates a fluid concentrating device (6) having an opening through the sheath connecting the inner space to an external space outside of the sheath, wherein the inner space is sealed except for the opening through the sheath, and a sensor (11) stationed outside of the opening of the fluid concentrating device, configured to detect fluid flow from the inner space through the opening at a level corresponding to a duct leak in a pre-burst condition, as recited in claims 1, 13 and 17.  The duct section is tubular, as recited in claim 2.  Indicating device (8) functions as a controller to generate a signal in response to the detection of a fluid flow rate by sensor (11) prior to a duct burst event, as recited in claim 8.  Fig. 1 discloses the duct including a plurality of duct sections (2’, 2’’, 2’’’) collectively forming an internal passage for carrying a fluid, each duct section having a boundary portion and a sheath fastened to the boundary portion forming an enclosed space between the duct section and the sheath, wherein the enclosed space for each duct section is separate from the enclosed spaces of adjacent duct sections, each enclosed space of each duct section being sealed except for an opening through the sheath.  Each duct section has a sensor outside the sheath directed toward the opening and configured to detect fluid flow from the enclosed space through the opening at a level corresponding to a duct leak in a pre-bust condition, as recited in claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 12, 15, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Siegmund.
   Siegmund discloses the recited leak detection system, as discussed in the preceding paragraph, but does not specifically disclose the opening having a diameter in the range of 0.5 to 2.0 inches, as recited in claims 5 and 15, nor each tubular section having a length in a range of 12 to 36 inches, as recited in claim 20, the sheath being attached to the duct suction by clamps or adhesive, as recited in claims 11 and 12, nor the step of sensing a fluid flow corresponding to a leak flow rate of less than 2 pounds per minute, as recited in claim 18.  At the time the invention was filed, it would have been obvious to one having ordinary skill in the art to modify device of Siegmund such that the diameter of the opening is 0.5 to 2 inches, each tubular length is 12 to 36 inches, the sheath is attached by clamps or adhesives, and the device senses fluid flow leak at a rate of less than 2 pounds per minute, since Applicant has not disclosed that either of these dimensions/parameters provides an advantage over the prior art, i.e., is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the opening diameter, tube length, flow rate of leaked fluid, as well as the connection of the sheath to the boundary portion of the duct, as disclosed by Siegmund wherein both the present invention and that of Siegmund function equally in detecting a leak in a duct.  Therefore, it would have been an obvious matter of design choice to modify Siegmund to obtain the invention as specified in claims 5, 11, 12, 15, 18, 20 and 22.     

Allowable Subject Matter
Claims 3-4, 6, 7, 9, 10, 14, 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipelines having leak detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


May 7, 2022
P. F. Brinson